Order entered April 15, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01051-CR

                          EX PARTE BRADRICK J. COLLINS

                    On Appeal from the County Criminal Court No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. M17-18553-F

                                         ORDER
       Before the Court is appellant’s April 8, 2019 motion requesting appeal be accelerated.

Appellant’s appeal is already accelerated under the rules of appellate procedure. See TEX. R.

APP. P. 28.1, 31. Accordingly, we DENY AS MOOT appellant’s motion.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE